Case 2:20-cv-11177-MAG-RSW ECF No. 1-2, PageID.10 Filed 05/11/20 Page 1 of 7




               Exhibit A
       Case 2:20-cv-11177-MAG-RSW ECF No. 1-2, PageID.11 Filed 05/11/20 Page 2 of 7


                                                                   Original - Court                         c coop7.-Rpelatuinrtniff
                                                                                                            o
  Approved, SCAO                                                   1st copy - Defendant    RECEIVED FEB 2: z
         STATE OF MICHIGAN                                                                                                      CASE NO.
                        JUDICIAL DISTRICT
16th                     JUDICIAL CIRCUIT                              SUMMONS
                                                                                                                           - 0(/-/X)
                        COUNTY PROBATE
Court address                                                                                                                           Court telephone no.
40 N. Main Street, Mt. Clemens, MI 48043                                                                                               586.469.5351
Plaintiff's name(s), address(es), and telephone no(s).                                 Defendant's name(s), address(es), and telephone no(s).
 ORLANDO RAMSEY                                                                        SPEEDWAY, LLC, A Foreign Limited Liability Company




Plaintiffs attorney, bar no., address, and telephone no.
Brian E. Muawad (P41209)
Law Offices of Brian E. Muawad, P.C.
22330 Greater Mack Ave.
St. Clair Shores, MI 48080
(586) 778-8570/Fax: (586) 778-6633
Instructions: Check the Items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,
if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case
0 There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
    family members of the person(s) who are the subject of the complaint.
0 There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
    the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
   (form MC 21) listing those cases.
0 It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint.

Civil Case
0 This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
0 MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
   the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
Li There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
   complaint.
0 A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

   been previously filed in 0 this court, 0                                                                                                  Court, where

   it was given case number                                           and assigned to Judge

   The action 0 remains 0 is no longer pending.

Summons section completed by court clerk.                             SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
   serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
   served outside this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
   demanded in the complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
   to help you fully participate in court proceedings, please contact the court immediately to make arrangements.
Issue date
                FEB 1 3 2020 -      Urrnio                               Court clerk

 This summons is invalid unless served on or before Its expiration date. This document ust be seale           sea          ou

MC 01 (6/19) SUMMONS                                                                      MCR 1.109(D), MCR 2.102(13), MCR 2.103, MCR 2.104, MCR 2.105
Case 2:20-cv-11177-MAG-RSW ECF No. 1-2, PageID.12 Filed 05/11/20 Page 3 of 7




                                                                          RECEIVED 1,1,L;         ztra
                                    STATE OF MICHIGAN
                     IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB

 ORLANDO RAMSEY, An Individual,

        Plaintiff,                                  Case Number: 20-6&5I -NO
                                                    Hon. JAMES M. MACERONI
 VS.


 SPEEDWAY, LLC, A Foreign Limited Liability
 Company,

        Defendant.


 BRIAN E. MUAWAD (P41209)
 Law Offices of Brian E. Muawad, P.C.
                                                                           RECEIVE
 Attorney for Plaintiff                                                             FEB 13 2020
 22330 Greater Mack Avenue
 St. Clair Shores, Michigan 48080                                             FRED MILLER
                                                                           Macomb County Clerk
 (586) 778-8570/Fax: (586) 778-6633




                                          COMPLAINT


                There is no other pending or resolved civil action arising out of
                the transaction or occurrence allege ft:raw Complaint.


                                  Briant:"Zuawa (209)
                                                         ».

        NOW COMES the Plaintiff, by and through his attorney, BRIAN E. MUAWAD, P.C. and

 complaining against the above-named Defendant, states as follows:

                                  COUNT 1- GENERAL AVERMENTS

       1.       That at all times pertinent hereto, Plaintiff ORLANDO RAMSEYwas a resident of

 the City of Detroit, County of Wayne, State of Michigan.



                                                1
Case 2:20-cv-11177-MAG-RSW ECF No. 1-2, PageID.13 Filed 05/11/20 Page 4 of 7




        2.     Defendant, SPEEDWAY, LLC, is a Foreign Limited Liability Company, is duly

 authorized and organized to regularly conduct business under the laws of the State of

 Michigan within the County of Macomb.

        3.     That at all times pertinent hereto, Defendant owned, operated,maintained

 and/or controlled the premises located at: 6082 12 Mile Road, Warren, Michigan,where

 the cause of action complained of arose.

        4.     That on or about the19th day of September 2019, Plaintiff was a business

 invitee of Defendant and was injured on Defendant's premises when he slipped and fell on a

 wet floor.

        5.     On or about said date, Defendant, was the owner, possessor and/or

 otherwise in control of and/or charged with the care and maintenance of said premises,

 and on or about said date at said time, Defendant's premises was open to the general

 public, and the general public was invited to Defendant's premises.

        6.    When Plaintiff was injured at Defendant SPEEDWAY, LLC'S premises,

Plaintiff was without any knowledge of the dangerous and unsafe conditions of Defendant's

premises.

        7.    The amount in controversey herein exceeds the sum of Twenty-Five Thousand

       Dollars ($25,000.00).

                        COUNT 11- NEGLIGENCE OF DEFENDANTS

       8.     Plaintiff relleges and incorporates by reference herein all of the preceding

paragraphs as though more fully set forth herein.




                                              2
                 Case 2:20-cv-11177-MAG-RSW ECF No. 1-2, PageID.14 Filed 05/11/20 Page 5 of 7




                            9.      On said date at said time, a hazardous and dangerous condition existed on the

                     premises of Defendant, to wit: a slippery floor inside Defendant's store thereby injuring the

                     Plaintiff, which was caused to be in exsistence as a result of the Defendants, the condition of

                     which was not readily apparent upon casual inspection as a result of, among others, the

                     dangerous condition to wit: a wet, slippery floor, was unreasonably dangerous and effectively

                     unavoidable.

                            10.     That Defendants by and through its agents, servents and/or emplyees, owed

                     Plaintiff certain duties, that Defendant violated those duties, and thatthe violations consisted

                     of, but were not limited t, the following acts of negligence, carelessness and recklessness on the

                     part of the Defendants:

                                    A.     After knowing of the dangerous and hazardous conditions existing on
                                           Defendant's premises, Defendant failed to correct same and/or warn
                                           of the dangerous conditions.

                                    B.     Failed to make reasonable and proper inspections for dangerous
                                           and/or hazardous conditions existing on Defendant's premises.

                                    C.     Failed to repair and/or correct and/or warn of any hazardous and/or
                                           dangerous conditions, of which the Defendants, their agents, servants
                                           and/or employees had knowledge, or should have had knowledge, by a
                                           reasonable and proper inspection.

                                    D.    Failed to instruct all of its agents, servants, and/or employees on the
                                          proper care and maintenance of its premises, and/or reporting of
                                          dangerous and/or hazardous conditions on Defendant's premises.

Yluawa d &                          E.    Failed to provie rules, procedures and/or provide for periodic safety
 Muawa d, P.C.                            inspections for the discovery and/or correction of dangerous and
raingiOggilgan 4,70.70                    hazardous conditions on Defendant premises
m:         MT-107V
IV: (.co) 178-0Vii
                                    F.     Failed to provide a safe and suitable place for those who encountered
                                           Defendant's premises to walk safely.
                  Case 2:20-cv-11177-MAG-RSW ECF No. 1-2, PageID.15 Filed 05/11/20 Page 6 of 7




                                   G.     Failed to construct the premises in a manner suitable and safe under
                                          circumstances.

                                   H.     Failed to obtain and provide adequate and proper maintenance and
                                          inspection of Defendant's floor that same would be in a reasonably
                                          safe condition for Defendant's invitees and all others who
                                          encountered Defendant's premises.

                                   I.     Failed to obtain and provide for the adequate and proper maintenance
                                          and-inspection of Defendant's premises so that conditions would be
                                          readily apparent to invitees and/or tenants upon casual inspection and
                                          would be readily apparent to all others who encountered Defendant's
                                          premises.

                                   J.     Failed to observe all the duties of care imposed upon Defendants by
                                          the statutes of the State of Michigan, Ordinances of the City in which
                                          Defendant's premises is located and the common law in such case
                                          made and provided.

                                   K.     Others to be determined as discovery reveals.


                             11.   That as a direct result of Defendant's neglience, Plaintiff suffered injuries as

                  alleged herein.

                             12.   As a direct and proximate result of the negligence of DefendantS as aforesaid the

                  injured Plaintiff sustained:

                                   A.    Severe bodily injuries to his back, arms, ribs, hands, knees, legs,
                                         shoulders and feet; which were painful, disabling, and necessitated
                                        Medical care.

                                   B.     Shock and emotional damage.

Vluawad &                          C.     Possible aggravation of pre-existing conditions and/or reactivation of
  Muawad, P.C.                            dormant conditions.
'OR,V.figg410,01,,,, 48080
0:   Ma 7784070
        MI-053
                                   D.     Inability to attend to the Plaintiffs usual affairs and render services as
                                          formerly.

                                   E.     Hamperment in the enjoyment of the normal pursuit of life as before.

                                                                   4
                     Case 2:20-cv-11177-MAG-RSW ECF No. 1-2, PageID.16 Filed 05/11/20 Page 7 of 7




                                               Injuries which are permanent to the degree that Plaintiff suffered a loss
                                               in ablity to earn money as before, and will have impaired earning
                                               capacity in the future, continued pain and suffering as well as
                                               permanency, all as a result of the negligence as hereinbefore alleged.

                                        G.     Others to be determined as discovery reveals.

                                  13.   As a direct and proximate result of the negligence of Defendants and the

                         resulting injuries to Plaintiff, the Plaintiff did and may continue to incur expenses for hospitals,

                         doctors, x-rays, medicines and other medical supplies and attention.

                                  14.   As a direct and proximate result of the negligence of Defendants, Plaintiff has

                         been compelled to expend and become obligated for large sums of money for medical care and

                         treatment, and in the future, may be required ro expend and become obligated for large sums

                         of money for medical care, attention and supplies for treatment and aforesaid injuries

                         sustained. Plaintiff incurred out-of-pocket expenses.

                                  WHEREFORE, Plaintiff prays for a judgement against Defendant, SPEEDWAY, LLC,

                         and award damages in whatever amount Plaintiff is found to be entitled; and for the

                         penalties and Plaintiff's actual attorney fees, as provided for by statute, plus interest and

                         costs.

                                                                      Respectfully submitted,

                                                                      L -Offices f- rian E. Muawad, P.C.
                                                                            /
                                                                          /
Auawad                                                                BRIAN E. MIJAWAD (P 41209)
 Muawad, P.C.                                                         Attorney for Plaintiff
ragfiRiViggilgaii 48080                                               (586) 778-8570
.)/..   OWN 77841M0
        (AIN 7773-06S5




                         Dated: January 31, 2020

                                                                          5
